3:18-cv-00910-MGL           Date Filed 06/14/19       Entry Number 45           Page 1 of 1
                     IN THE DISTRICT COURT OF THE UNITED STATES
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

Lisa Ryans,                                    )
                                               )       Civil Action No. 3:18-cv-00910-MGL
                           Plaintiff,          )
                                               )           ORDER OF DISMISSAL
          vs.                                  )
                                               )
Wal-Mart Stores East, LP d/b/a Wal-Mart        )
Store #2214,                                   )
                                               )
                           Defendant.          )
                                               )

                The Court having been advised by counsel for the parties that the above action has

been settled,

                IT IS ORDERED that this action is hereby dismissed without costs and without

prejudice. If settlement is not consummated within sixty (60) days, either party may petition the

Court to reopen this action and restore it to the calendar. Rule 60(b)(6), F.R.Civ.P. In the

alternative, to the extent permitted by law, either party may within sixty (60) days petition the

Court to enforce the settlement. Fairfax Countywide Citizens v. Fairfax County, 571 F.2d 1299

(4th Cir. 1978). By agreement of the parties, the court retains jurisdiction to enforce the

settlement agreement. Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 381-82 (1994).

                The dismissal hereunder shall be with prejudice if no action is taken under

either alternative within sixty (60) days from the filing date of this order.

                IT IS SO ORDERED.

                                               s/Mary Geiger Lewis
                                               MARY GEIGER LEWIS
                                               UNITED STATES DISTRICT JUDGE
Columbia, South Carolina
June 14, 2019
